Title: To Thomas Jefferson from John Harvie, Jr., 19 March 1791
From: Harvie, John, Jr.
To: Jefferson, Thomas


Richmond, 19 Mch. 1791. Forwards enclosed letter under cover to TJ “as the most favorable opportunity of procuring it the quickest Conveyance to the Gentleman to whom it is addess’d. It is my answer to many Enquirys he has made as to his Civil and Religious Rights if he comes amongst us, but more particularly the Situation of some Western Lands that he has purchas’d of an English Merchant at the price of more than twenty thousand pounds sterling, in which purchase he has been most Grossly Impos’d on. He mentions his Intention of coming over this Spring with his family and a number of Tenants to Settle those Lands. It may probably be a happy Circumstance to him if my Letter reaches his hands before he leaves France. I have also thought it my Duty to Warn others through him of the danger they run of great Imposition in becomeing the purchasers of those American Lands that are now offering for sale at most parts of Europe. About a week past I had the pleasure of spending a day at Monticello. Your daughters were both well. Miss Polly much Grown since I before saw her, and Mrs. Randolph much delighted with the Sweet little Stranger that she show’d me.”
